United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                       August 7, 2009

                                           Before

                              RICHARD D. CUDAHY, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 08-2354

JAY STARKWEATHER,                                   Appeal from the United States District
      Petitioner-Appellant,                         Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 07 C 513
JUDY P. SMITH, WARDEN
      Respondent-Appellee.                          William C. Griesbach,
                                                    Judge.

                                         ORDER

       The appellant’s petition for rehearing is DENIED. It is ordered that the following
corrections be made in the opinion of the court dated July 23, 2009:

        Slip opinion page 2: the last sentence of the second full paragraph is amended to
read “... from the direction of Demery’s trailer.”

       Slip opinion pages 11-12: the paragraph staring on page 11 and beginning “An
additional word about prejudice ...”, together with the appended footnote 3, is omitted.